Judgment, Supreme Court, New York County, entered May 22, 1979, modified, on the law and the facts, and a new trial ordered on the issue of damages recoverable on the cause of action interposed on behalf of the infant plaintiff Jose Bermudez, unless, within 30 days after service upon them of a copy of the order herein, with notice of entry, plaintiffs serve and file in the office of the clerk of the Supreme Court, a written stipulation consenting to reduce the judgment in favor of the infant to $80,000 and to the entry of an amended judgment in accordance therewith. Except, as so modified, the judgment appealed from is affirmed, without costs or disbursements. If plaintiffs so stipulate, the judgment, as so amended, and reduced, is affirmed, without costs or disbursements. The damages proven on behalf of the infant plaintiff warranted an award no greater than the $80,000 to which that plaintiff’s recovery should be limited. Concur—Sullivan, J. P., Bloom and Silverman, JJ.